CaSe 1218-CV-OOJ_20-R.].]-PJG ECF NO. 38 filed 10/11/18 Page|D.146 Page 1 Of 2

UNITED STATE DISTRICT COURT

for the FlLED - GR
Western District of Michigan 06t0§|:3ErR1K12)|2:%108U§:T34 PM

u.S. DlsTRlcT COURT

 

WESTERN olsTRl F MlCH,G
Jeffrey Scott Vos § BY: _ka SCANNED B K€\`;X\eb
Counter Plaintiff, ) ' '
)
) Civil Action Case No. '\'-l 8-CV-00120
v. )
) Honorable Robert J. Jonker
MALIBU MEDIA, LLC )
)
Counter Defendant. )
)
By Jeffrey Scott Vos:

Party in Interest and lntervener acting Without Prej udice on behalf of jeffrey scott vos, a
free, UNINCORPORATED MAN, see Affidavit ECF no. 25-1, p. 127, and beneficiary of the
public trust created by the Prearnble to the Constitution for these united States of America.

NOTICE OF ROBERT J. JONKER’S FIDUCIARY DUTY
TO COUNTER PLAINTIFF AS PROTECTOR OF MY SUMMARY
JUDGMENTa SUBROGA'I`IONl SETTLEMENT & COUNTR CLAIM

NOW COMES, jeffrey scott vos, by and through the agency of the above mentioned _
Jeffrey Scott Vos, who has always appeared specially (Sui Juris), and NOT generally, to
NOTICE the above court and the Honorable Robert J. Jonker of his fiduciary duty relating to the
above mentioned federal matter. In that matter, l, jeffrey scott vos, was alleged to be a corporate
Defendant, but entered the matter in and by my natural status as a living man. And thus, making
me the Plaintiff dejure under the Constitution for the united States of America. And, by the act
of a voluntary dismissal, the original corporate Plaintiff, Malibu Media, LLC, abandoned any
right to recover regarding their alleged assertion of copyright infringement Hence, my right to
Summary Judgment including my claim to Subrogation, Settlement and my Counter Claim
remains to be adjudicated

As from the very first paper l presented in the above titled matter, I have asserted my right
to function sui juris, and asserted my Counter Claim as the Plaintiff in chief. And, I did so by
Declaration which substantially conformed to Rule lZ(b), as opposed to a mere motion such

Page One

CaSe 1218-CV-OOl20-R.].]-PJG ECF NO. 38 filed 10/11/18 Page|D.147 Page 2 Of 2

as Malibu Media has used to move the court in order to avoid and discharge it’s obligations to
this Counter Plaintiff including the Subrogation, Settlement and my Counter Claim. A claim,
which was asserted in my July 2, 2018 reply. A claim made 17 days PRIOR to Malibu Media’s
having announced that it was “requesting” a voluntarily dismissal. And in so doing, Malibu
Media, LLC, moved this court in a manner in which it hoped it would avoid judgment and having
to pay this Counter Plaintiff that which is due.

CONCLUSIONS: One, being that Malibu Media, LLC, has acquiesced to Counter
Plaintiff’ s claim, having failed to respond to that claim within 21 days. And Two, that the
federal court has failed to take off the black corporate robe in this matter and function under the
courts Oath of Office as fiduciary to the remaining Counter Plaintiff, Jeffrey Scott Vos. And
Third, the federal court has further continued to trespass on Counter Plaintiff` s right to collect
damages from Malibu Media, LLC, by issuing sham Orders that violate the remaining Counter
Plaintiff’ s Constitutionally Protected Right to recover.

And, if fiduciary Robert J. Jonkers continues to trespass on my lawful right to collect
damages, then he places himself and the above captioned court in the position of debtor to this
Counter Plaintiff. And, the above captioned court is NOTICED to NOT trespass on my Lawful
process, as the one true, Substantive and Constitutional (non-corporate) court.

THEREFORE, this Counter Plaintiff, by and through Jeffrey Scott Vos, directs the
herein corporate United States District Court to enter Summary Judgment for this Counter
Plaintiff and ORDER the Counter Defendant, Malibu Media, LLC, to make a full accounting
regarding the amounts collected from all such similar suits filed in the past 10 years. And,
further, that Robert J. Jonker, acting as my fiduciary and an administrator for the federal
corporation, immediately ORDER Malibu Media, LLC, to pay Counter Plaintiff, Jeffrey Scott
Vos, the previously requested amount of Four Million United States Dollars ($4,000,000.00),
plus costs, including but not limited to my Right to the Subrogation and Settlement of all bonds,

benefits, promises, etc., created in this matter regarding the above captioned action.

Dated:DJ;jéJ ll(wl? ,
M‘U/>, w//,- F

By: Jgffl;!y Kcot{)?os, Without Prejudice.

 

Page Two

